                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
NR                                                 271 Cadman Plaza East
F. #2020R00338                                     Brooklyn, New York 11201



                                                   January 4, 2021

By ECF

The Honorable Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Kent Bulloch and William Young, Sr.
                      Criminal Docket No. 20-181 (PK)

Dear Judge Kuo:

               The government submits this letter in connection with the above-captioned
matter, which is currently scheduled for a status conference on January 6, 2021. The parties
hereby jointly request an adjournment of that status conference until a date convenient to the
Court during the week of March 8, 2021.

               To date, the government has provided substantial discovery to the defendants,
who are at liberty, will produce what it expects to be the final tranche of discovery materials
– responsive emails obtained via judicially authorized search warrants – by the middle of
January. The government has extended written plea offers to both defendants. Additionally,
counsel for Mr. Young has provided material to the government relating to Mr. Young’s
medical condition that may be relevant to a resolution of this matter and is expected to
produce additional materials to the government relating to that issue.

             As such, the requested adjournment will provide an opportunity for the
defendants and their counsel to review the additional discovery and to consider whether this
matter may be resolved short of trial.

               Accordingly, for the forgoing reasons, the parties request that the Court
adjourn the status conference scheduled for January 6, 2021 until a date convenient to the
Court during the week of March 8, 2021. Additionally, the parties request that the Court
enter an Order excluding the time between January 6, 2021 and the date of the next
scheduled status conference from Speedy Trial calculation, so as to enable the
defendants and their counsel to continue plea discussions with the government without
compromising each defendant’s ability to prepare for trial.


                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:       /s/
                                                 Nathan Reilly
                                                 Assistant U.S. Attorney
                                                 (718) 254-6196

cc:    Clerk of the Court (via ECF)
       Defense counsel (via email and ECF)




                                             2
